DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.

Response to Amendment
Claims 11-23 and 25 have been amended.  Claims 1-8 and 26-28 have been canceled.  Claims 9, 10, 24, and 29-31 have been withdrawn.  Withdrawn claims 9, 10, 24, and 29-31 are now canceled by Examiner’s Amendment below.
Claims 11-23 and 25 are pending and have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Chris Holm on March 9, 2022 (to claims14 and 18 and the specification).

Please amend claims 14 and 18 to read as follows:
14.  The wearable device of claim 25, wherein when the processor provides information corresponding to one or more local vendors, the processor is further configured to provide an instruction prompt that requests a claim adjuster perform a subsequent action.

18.  The wearable device of claim 17, wherein the processor is further configured to provide one or more additional instruction prompts, wherein the one or more additional instruction prompts includes at least one of:
a first request to collect audio, image or video data related to the insured physical property;
a second request to verbalize one or more statements to a policy holder of the insured physical property;
a third request to capture a video or audio interview of a witness of the insured physical property; or
a fourth request to position the wearable device proximate to the insured physical property or a related environmental object.

Please cancel withdrawn claims 9, 10, 24, and 29-31:
9.    (Cancel)
10.  (Cancel)
24.  (Cancel)
29.  (Cancel)
30.  (Cancel)
31.  (Cancel)

Please amend the specification to read as follows:
[0001] This present application is a Continuation of U.S. Patent Application Serial No.
14/268,642, now U.S. Patent No. 10,580,076, filed May 2, 2014, which claims the benefit of U.S. Provisional Patent Application No. 61/921,896, filed on December 30, 2013. The contents of all which are incorporated herein by reference in their entireties.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention pertains to an apparatus of a wearable device in the form of eyeglasses for insurance claim processing.  The wearable device comprises a storage medium, interactive display interface, geolocation sensor, image sensor, audio sensor, and a processor.  The device generates a graphical overlay window superimposed on a portion of the interactive display interface.  Successive prompts are provided via the window including instructions to collect insured data related to a 
Based on prior art search results, the prior art deemed closest to the allowed claims is Pub. No. US 2010/0110368 to Chaum.  Chaum teaches a wearable device including an eyeglass device.  However Chaum fails to teach or render obvious using eyeglasses for insurance claim processing and generating and transmitting a report to analyze an insurance claim.
Regarding 35 USC §101.  The claims recite specific device hardware components, such as a wearable device in the form of eyeglasses, with an interactive display that generates a graphical overlay window superimposed on the interactive display interface.  Even if the claims recites abstract elements, the claims also recite additional elements that themselves are not abstract such as an audio sensor to receive a plurality of commands to control data collection and transcribe an audio description into a text description.  Therefore a combination of additional elements integrates any abstract idea into a practical application, as well as providing significantly more.
Dependent claims 11-23 ae allowed for the reasons indicated above for independent claim 25.
Applicant’s arguments dated November 22, 2021 are incorporated by reference as further reasons for allowance.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least using eyeglasses for remote collection of data:
US-20150161738-A1; US-20140152696-A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KENNETH BARTLEY/Primary Examiner, Art Unit 3693